

116 HR 1972 IH: Fair Care for Vietnam Veterans Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1972IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Harder of California (for himself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the list of diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of Vietnam to include hypertension, and for other purposes.1.Short titleThis Act may be cited as the Fair Care for Vietnam Veterans Act of 2021.2.Addition of additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of VietnamSection 1116(a)(2) of title 38, United States Code, as amended by the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by adding at the end the following new subparagraphs:(L)Hypertension.(M)Monoclonal gammopathy of undetermined significance..